Order filed August 28, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00582-CV
                                   ____________

                         GERMAINE JAMES, Appellant

                                         V.

                           JOSE AGUILERA, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1048608

                                      ORDER

      In this case, the notice of appeal filed July 16, 2014, states it is from all
judgments rendered, including judgment rendered on July 15, 2014. Attached to
the notice of appeal are two orders sustaining costs to appellant’s statement of
inability to pay costs on appeal. The first was entered in the Justice Court of Harris
County, Precinct 7, Place 1. The second was entered in the Civil Court at Law No.
2. No judgment or other appealable order is attached.
      Appellee has filed a motion to dismiss this appeal for lack of jurisdiction on
the grounds there is no order or judgment from County Court at Law No. 2
appealable to this court.

      Appellant filed an affidavit of inability to pay costs.         Prior to any
determination of indigency, we will first determine our jurisdiction. Accordingly,
we enter the following order.

       The Harris County District Clerk is directed to file a partial clerk’s record
on or before September 8, 2014, containing (1) the court’s judgment or order that
is being appealed; (2) any request for findings of fact and conclusions of law, any
post-judgment motion, and the court’s order on the motion; and (3) the notice of
appeal.



                                     PER CURIAM